 
THIRD AMENDMENT TO PLASMA PURCHASE AGREEMENT
 
This Third Amendment to the Plasma Purchase Agreement (this “Amendment #3”) by
and between Biotest Pharmaceuticals Corporation, a Delaware corporation, having
a place of business at 5800 Park of Commerce Boulevard NW, Boca Raton, Florida
33487 (“BPC”) and ADMA Biologics, Inc., a Delaware corporation, having a place
of business at 465 Route 17 South, Ramsey, New Jersey 07446 (“ADMA”) is
effective as of May 23, 2016 (“Effective Date”).


WHEREAS, BPC and ADMA are Parties to that certain Plasma Purchase Agreement,
effective November 17, 2011, as previously amended (collectively, the
“Agreement”); and


WHEREAS, BPC and ADMA desire to further amend the Agreement in order to
memorialize the amendment of certain provisions;


NOW, THEREFORE, in consideration of the respective promises contained herein and
other valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows:
 
Amendment:
 
1.
Section B, entitled “QUALITY AND QUANTITY OF RSV PLASMA,” is hereby amended by
adding Subsection 6, to read as follows:



“ADMA, in compliance with 21 CFR §640.69(f), agrees to hold all RSV Plasma units
for a minimum of sixty (60) calendar days from collection date prior to release
for further manufacturing.    ADMA further agrees that if, after placing the RSV
Plasma units on hold under this section, ADMA is informed by BPC (through the
established lookback process) that a donor has been subsequently deferred
pursuant to 21 CFR §640.41 or subsequently determined to be ineligible under 21
CFR §630.10 due to risk factors closely associated with exposure to, or clinical
evidence of, infection due to a relevant transfusion-transmitted infection, all
donations on hold from that donor will not be used in the further manufacturing
of injectable products.”


Miscellaneous:


Except as expressly provided herein, all terms and conditions set forth in the
Agreement remain unchanged and continue in full force and effect. This Amendment
#3 shall govern in the event of any conflict between this Amendment #3 and the
Agreement.  It is agreed by the Parties that all references to the Agreement
hereafter made by them in any document or instrument delivered pursuant to or in
connection with the Agreement shall be deemed to refer to the Agreement as
amended hereby.


This Amendment #3 and the Agreement embody the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter.


This Amendment #3 may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same single document, and any such counterpart containing an electronically
scanned or facsimile signature will have the same effect as original manual
signatures.


The Parties agree that they and their employees shall execute all documents and
do all other things necessary to carry out the intent to implement the
provisions of this Amendment #3.
 
ADMA Initials AG
BPC Initials DKW
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereby have caused this Amendment #3 to the
Agreement to be executed and the persons signing below warrant that they are
duly authorized to sign for and on behalf of their respective Parties.
 
ADMA Biologics, Inc.
Biotest Pharmaceuticals Corporation
   
By: /s/ Adam Grossman
By: /s/ Debra Kezar-Woodbury
 
 
Name: Adam Grossman
Name: Debra Kezar-Woodbury
   
Title: President and CEO
Title: Head of Sales, Customer Operations and Distribution
   
Date: April 7, 2016
Date: April 8, 2016

 
 
 
Page 2 of 2

--------------------------------------------------------------------------------